DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim(s)1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of (s)1-16 of prior U.S. Patent No. 10506927 B2. This is a statutory double patenting rejection.

Allowable Subject Matter
Claim(s) 1-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 35 U.S.C. 101, set forth in this Office Action.  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 1, the claimed limitations “a method for calculating a forward data generation rate and a forward transmission probability profile, sets of interference values between the receiver and a transmitter, on a communication channel, calculating an outage probability value for each set; and the forward transmission probability profile based on the calculated outage probability value, and a predetermined threshold transmission rate, a predetermined transmission delay threshold, and a predetermined residual transmission error rate” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Insana (US 4,982,339 A), teaches a method for calculating a forward data generation rate and a forward transmission probability profile for communication through biological tissue using ultrasonic pulses (Column 4, lines 15-17; Column 7, lines 17), the method comprising: measuring, with a receiver, sets of interference values, each set of interference values corresponding to one or more instants in a time slot (an ultrasound 8-scanner is provided that includes a receiver circuitry 110 in which 64 one dimensional NPSs (noise power spectrum) may be measured from data along the axial direction of a 64 X64 ROI, in which freeze frame may be implemented in which only data within a given frame (instants) is analyzed which may be corresponding to operation times (time slot), Column 4, lines 57-62; Column 5, lines 44-48; Column 8, lines 61-63); calculating a first order moment (two first order image statistics may be 
However, Insana does not remedy the deficiencies as claimed because the claimed invention requires “a method for calculating a forward data generation rate and a forward transmission probability profile, sets of interference values between the receiver and a transmitter, on a communication channel, calculating an outage probability value for each set; and the forward transmission probability profile based on the calculated outage probability value, and a predetermined threshold transmission rate, a predetermined transmission delay threshold, and a predetermined residual transmission error rate”.  These limitations, in combinations in the claims, were not found in the prior art.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645            

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645